Case 1:19-cv-01984-RML Document 11-2 Filed 05/03/19 Page 1 of 1 PagelD #: 103

 

TABLE OF CONTENTS
PRELIMINARY STATEMENT ....0......0.ccesccceecneeceeceeeueeeeeeeeeeeeeeeeeeeaeceeesaesssass 1
FACTUAL AND PROCEDURAL HISTORY .............:ccsccesceeeeeseeeeeeetesencessescesuess 2
LAW AND ARGUMENT . , cesassnnusssaitissssnsstassnaasicnaecasennesmacumnnes essex euamnsuxeamuen 3
POINT I

THE UNDERLYING CASE WAS PROPERLY BROUGHT IN QUEENS COUNTY......3

POINT II

THE REMOVAL WAS UNTIMELY...0.......ccceccecccnccceecueeeeceeeceeceecunceuecueceunccees 3
POINT III

THE MOVING DEFENDANTS DID NOT RECEIVE THE CONSENT OF DEFENDANT

SAHIB S. WALIA AND SO THE REMOVAL WAS IMPROPER..........0..00ccceceeeeens 4
POINT IV

THE PLAINITFF HAD AT INCEPTION, AND HAS TODAY, A GOOD FAITH BASIS
UNDER CONTROLLING NEW YORK PRECEDENT TO MAINTAIN THIS ACTION

IN STATE COURT... 0... cc cccecceccseeeeeeeeeeeeeeeeeeeceeeeeceeseseceesseseaceecestasttttneee 4
POINT V

THERE IS NO POSSIBLE GROUNDS FOR FEDERAL JURISDICTION AS LONG AS

DEFENDANT SAHIB S$. WALIA REMAINS IN THE CASE..............cccceeeeseeeceueee 6
POINT VI

THE REMOVAL WAS FRIVOLOUS, AND AS SUCH COSTS ARE APPROPRIATE....7

CONCLUSION. ....... 0. ccc ccecccecceeceeee seca secu eeeeeeee ees eeeeeseceeseueeaeceeseusceseueeaunnsss 7
